Evans, J.
(After stating the facts.) The petition in the present case is in the nature of a bill of peace, to avoid an alleged multiplicity of suits between parties whose rights, it is contended, may all be determined in one action. According to the petition, the purchaser from plaintiff’s intestate is absolutely hors du combat. He has divested himself, by deed to. his codefendant, of all interest he may have had in the land; he has litigated with the plaintiff over the amount due, and the judgment on which the execution issued, which is about to be levied, absolutely concluded him on that point. On demurrer we must assume the truth of these allegations; and it would seem that the defendant is effectually eliminated from future litigation, both as to the validity of the judgment and as to claiming title to the land. What, then, remains in the petition? It is alleged that if a levy is made and the land advertised for sale, Mrs.' Eay will set up a pretended claim to an equity resulting from her contention that a certain amount of her money was used by her husband in making the purchase and that the vendor, plaintiff’s intestate, had knowledge of this application of her funds at the time the money was received. It is alleged that the administrator is apprehensive that this unfounded claim of Mrs. Eay will be used to hinder and delay him in the enforcement of his judgment. If Mrs. Eay in good faith claims title to the land, in whole or in part, she is accorded by statute the privilege of litigating with the plaintiff in fi. fa. after levy, by filing a claim, and every contention which it is alleged she will assert can be settled in that litigation. Thus we fail to see where there will arise a multiplicity of suits. Nor are there any other grounds for the equitable relief prayed. We do not understand that a judgment creditor, in anticipation that an insolvent claimant may avail himself of his ordinary legal remedies of resistance to the enforcement of the creditor’s demand, by filing a statutory claim, is entitled to restrain him from so doing solely because the creditor alleges that the claim is not meritorious. Equity will never force suitors into its own forum by enjoining the use of a legal remedy whereby the full rights of *510all the parties may be adjudicated. But when a litigant misuses-a remedy provided by statute, when it is made to serve as a cloak lor a frivolous claim, to the loss and injury of the opposite party, equity will intervene. Thus, a judgment creditor whose debt is secured by an absolute conveyance of land may invoke the aid of a court of equity when the sale of the land under the fi. fa. is hindered and delayed by a frivolous claim interposed by an insolvent claimant, where the property is worth less than the debt, or is deteriorating in value, or waste is being committed. Powell v. Achey, 87 Ga. 8. There is a general allegation in the petition that the estate of plaintiffs intestate had been damaged and had sustained substantial losses on account of the long delay and protracted litigation brought about by the defendants. But it is not alleged that the land is insufficient to pay the plaintiffs debt, or that it is deteriorating in value, or that any waste is being committed thereon. The allegation is so general that it is to be treated more as a conclusion than an averment of a fact. The final Tesult of this litigation was favorable to the estate of Mrs. Pease, but it did not become res adjudicata, because at the time of the various judgments Mrs. Pease was not in life, and there were no proper parties. This was a misfortune to the administrator of her estate, but ignorance of his intestate’s death by her attorneys is not chargeable to these defendants. ¡Another reason assigned for equitable relief is that the Douglas county execution in favor of P. P. Pease, administrator, against Ray, while binding on the defendant in execution, would not bind his wife should she interpose a claim. The reply to this feature of the case is that if the soundness of the legal proposition asserted be not questioned, Mrs. Ray’s right to attack the judgment could not be taken away by merely transferring the case from the law to the equity, side of the court. Judgment reversed.

All the Justices concur.